Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00172-CV

                               J-W POWER COMPANY,
                                     Appellant

                                            v.

                     DUVAL COUNTY APPRAISAL DISTRICT,
                                 Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-19-210
                       Honorable Baldemar Garza, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the May 10, 2021 judgment is
AFFIRMED. We ORDER appellant J-W Power Company to pay the costs of this appeal.

      SIGNED March 16, 2022.


                                             _____________________________
                                             Beth Watkins, Justice